DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species A1 and Species B1 in the reply filed on 09/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 28-29 and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A2 and Species B2, there being no allowable generic or linking claim. 

Claim Objections
Claim 23 is objected to because of the following informalities:  the phrase “each bead comprising” in line 17 should be written as –each bead comprises— for grammatical clarity.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  the phrase “H being a point” in lines 17-18 should be written as –H is a point— for grammatical clarity.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  the phrase “the carcass reinforcement comprising” in lines 1-2 should be written as –the carcass reinforcement comprises— for grammatical clarity.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  the phrase “the turn-up having” in line 2 should be written as –the turn-up has— for grammatical clarity.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  the phrase “each bead comprising” in line 1 should be written as –each bead comprises— for grammatical clarity.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  the phrase “the carcass reinforcement comprising” in lines 2-3 should be written as –the carcass reinforcement comprises— for grammatical clarity.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  the phrase “the filling rubber extending” in lines 3-4 should be written as –the filling rubber extends— for grammatical clarity.  Appropriate correction is required.

Claim 45 is objected to because of the following informalities:  the phrase “the radiating antenna having” in line 1 should be written as –the radiating antenna has— for grammatical clarity.  Appropriate correction is required.

Claim 45 is objected to because of the following informalities:  the phrase “the primary antenna having” in line 2 should be written as –the primary antenna has— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, the phrase “the radially external end of the filling rubber” in line 6 lacks sufficient antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-27 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2016/0107490), Buck et al. (US 2010/0176969) (of record), Vallet et al. (US 2015/0239301), and optionally Nakajima et al. (US 2020/0247193). 

Regarding claims 23-25 and 44-46, Randall discloses a tire comprising a crown (Fig. 1: 110) ([0019]), two sidewalls (Fig. 1: 115a, 115b) and two beads (Fig. 1: 120a, 120b) ([0020]), a carcass reinforcement (Fig. 1: 140) with at least one carcass ply anchored in each bead (Fig. 1: 120a, 120b) ([0021]-[0022]), wherein the tire is equipped with an electronic device (Fig. 1: 105) comprising at least one radiofrequency transponder ([0001], [0019], [0031]), and 53226182-vi2wherein, each bead (Fig. 1: 120a, 120b) comprises a bead wire (Fig. 1: 125a, 125b) of revolution about a reference axis and H is a point of the bead wire closest to the axis of revolution (See annotated Fig. 1 below), the electronic device (Fig. 1: 105) is placed axially in a zone of the tire bounded by at least one of the beads (Fig. 1: 120b) and one of the sidewalls (Fig 1: 115b). 
Moreover, Randall clearly illustrates that the electronic device is placed radially externally at a radial distance larger than 20 mm from point H. Furthermore, while Randall does not explicitly disclose the value for a radial distance of the electronic device placed radially externally from point H, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the radial distance of the electronic device placed radially externally from point H in order to keep damage by deformation relatively small and perform communication from the outside without problems when assembled in the tire.  Applicant's original 

    PNG
    media_image1.png
    439
    647
    media_image1.png
    Greyscale

Optionally, Nakajima teaches a tire comprising a crown (Fig. 1: 4) ([0050]), two sidewalls (Fig. 1: 31) and two beads (Fig. 1: 21, 22) ([0050]), a carcass reinforcement (Fig. 1: 32) with at least one carcass ply anchored in each bead (Fig. 1: 21, 22) ([0050]), wherein the tire is equipped with an electronic device (Fig. 1: 34) comprising at least one radiofrequency transponder ([0001], [0050], [0072]), 53226182-vi2wherein, each bead (Fig. 1: 21, 22) comprises a bead wire (Fig. 1: 21) of revolution about a reference axis and H (Fig. 1: see line defining bottom of bead wire 21 from which distances L and H are measured) is a point of the bead wire (Fig. 1: 21) closest to the axis of revolution, and wherein the electronic device (Fig. 1: 34) is placed axially in a zone of the tire bounded by at least one of the beads (Fig. 1: 21, 22) and one of the sidewalls (Fig. 1: 31). Moreover, the electronic device (Fig. 1: 34) is placed radially externally at a radial distance (Fig. 1: L) from point H which is 20% to 80% of the distance from the position of the maximum tire width to the bottom of bead core ([0036], [0050], [0073]) (i.e. approximately 50% of the section height). Nakajima further teaches an example wherein the tire is of a size 235/75R15 ([0049]) (i.e. the section height is 176.25mm). Accordingly, the distance from the position of the maximum tire width to the bottom of the bead core is approximately 88.125 mm, and thereby the distance of the electronic 
Randall further discloses that the RFID structure is merely exemplary and any electronic device may be employed ([0031]). Buck teaches a sensor module (i.e. electronic device) (Fig. 1: 1) for tires ([0004]), wherein the module comprises an electronic chip (Figs. 1-2, 9: 2) ([0030]) and a radiating antenna (Figs. 1, 9: 5), and further comprises a primary antenna (Fig. 2: 4) electrically connected to the electronic chip (Fig. 2: 2) ([0029]-[0030]), wherein the primary antenna (Fig. 2: 4) is inductively coupled to the radiating antenna (Figs. 1, 9: 5) ([0029]), wherein the radiating antenna (Figs. 1, 9: 5) is a dipole antenna consisting of a single-strand helical spring defining a first longitudinal axis ([0029]), wherein the primary antenna (Fig. : 4) is a coil having at least one turn defining a second longitudinal axis that is circumscribed in a cylinder (Fig. 2: 7), an axis of revolution of which is parallel to the second longitudinal axis (Fig. 1). Buck further illustrates that a diameter of the cylinder (Fig. 1: 7) is only slightly smaller than the average diameter of the helical spring of the radiating antenna (Fig. 1: 5), or in other words a diameter of the 

    PNG
    media_image2.png
    587
    634
    media_image2.png
    Greyscale

The examiner notes that the claim limitation “configured to communicate with an external radiofrequency reader” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because modified Randall, as discussed in the detailed rejection above, discloses a pneumatic tire comprising the claimed components. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the radiating antenna is configured to, or is at the very least capable of, communicating with an external radiofrequency reader.
Randall also does not expressly recite a sidewall insert placed axially internally relative to the at least one carcass ply. 
Nevertheless, it is generally known in the tire art to provide sidewall inserts placed axially internally relative to a carcass ply for emergency running in runflat conditions. For instance, Vallet teaches a tire comprising sidewall inserts (Fig. 1: 44) placed axially internally relative to the at least one carcass ply 
The examiner notes that the claim limitation “a tire suitable for running flat” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because modified Randall, as discussed in the detailed rejection above, discloses a pneumatic tire comprising the claimed components. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the tire is suitable for, or is at the very least capable of, running flat.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 26, Randall further discloses that the carcass reinforcement (Fig. 1: 140) comprises a carcass ply with a turn-up (Fig. 1: 145a, 145b) about each of the bead wires (Fig. 1: 125a, 125b) and the turn-up (Fig. 1: 145a, 145b) has an axially external end (Fig. 1: 150a, 150b) ([0022]), wherein the electronic device (Fig. 1: 105) is clearly placed radially externally at a distance larger than 5 mm from the axially external end of one of the turn-ups (Fig 1: 150b).


While Randall does not explicitly disclose the value for a radial distance of the electronic device from the radially external end of the filling rubber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said radial distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the radial distance of the electronic device from the radially external end of the filling rubber in order to keep damage by deformation relatively small and perform communication from the outside without problems when assembled in the tire. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a radial distance of the electronic device from the radially external end of the filling rubber. 

Claims 23-26 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0247193), Buck et al. (US 2010/0176969) (of record), and Vallet et al. (US 2015/0239301).

Regarding claims 23-25 and 44-46, Nakajima discloses a tire comprising a crown (Fig. 1: 4) ([0050]), two sidewalls (Fig. 1: 31) and two beads (Fig. 1: 21, 22) ([0050]), a carcass reinforcement (Fig. 1: 32) with at least one carcass ply anchored in each bead (Fig. 1: 21, 22) ([0050]), wherein the tire is equipped with 
Moreover, the electronic device (Fig. 1: 34) is placed radially externally at a radial distance (Fig. 1: L) from point H which is 20% to 80% of the distance from the position of the maximum tire width to the bottom of bead core ([0036], [0050], [0073]) (i.e. approximately 50% of the section height). Nakajima further discloses an example wherein the tire is of a size 235/75R15 ([0049]) (i.e. the section height is 176.25mm). Accordingly, the distance from the position of the maximum tire width to the bottom of the bead core is approximately 88.125 mm, and thereby the distance of the electronic component from the bottom of the bead core is approximately in the range of 17.6 mm to 70.5 mm, which falls within and overlaps with the claimed ranges of larger than 20 mm, smaller than 50 mm, and between 30 mm and 40 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the radial distance of the electronic device from point H. 
However, Nakajima does not expressly recite the structure of the electronic device/radiofrequency transponder. 
Buck teaches a sensor module (i.e. electronic device) (Fig. 1: 1) for tires ([0004]), wherein the module comprises an electronic chip (Figs. 1-2, 9: 2) ([0030]) and a radiating antenna (Figs. 1, 9: 5), and further comprises a primary antenna (Fig. 2: 4) electrically connected to the electronic chip (Fig. 2: 2) ([0029]-[0030]), wherein the primary antenna (Fig. 2: 4) is inductively coupled to the radiating antenna 

    PNG
    media_image2.png
    587
    634
    media_image2.png
    Greyscale

The examiner notes that the claim limitation “configured to communicate with an external radiofrequency reader” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because modified Nakajima, as discussed in the detailed rejection above, discloses a pneumatic tire comprising the claimed components. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the radiating antenna is configured to, or is at the very least capable of, communicating with an external radiofrequency reader.

Nevertheless, it is generally known in the tire art to provide sidewall inserts placed axially internally relative to a carcass ply for emergency running in runflat conditions. For instance, Vallet teaches a tire comprising sidewall inserts (Fig. 1: 44) placed axially internally relative to the at least one carcass ply (Fig. 1: 32) ([0064]). These inserts (Fig. 1: 44) with their characteristic crescent-shaped radial cross section are intended to reinforce the sidewall ([0064]). Each sidewall insert (Fig. 1: 44) is liable to contribute to supporting a load corresponding to part of the weight of the vehicle in a run-flat situation ([0064]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakajima in order to provide sidewall inserts placed axially internally relative to a carcass ply so as to reinforce the sidewall and contribute to supporting a load corresponding to part of the weight of the vehicle in a run-flat situation, as taught by Vallet. 
The examiner notes that the claim limitation “a tire suitable for running flat” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because modified Nakajima, as discussed in the detailed rejection above, discloses a pneumatic tire comprising the claimed components. Thereby one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the tire is suitable for, or is at the very least capable of, running flat.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749